 

Exhibit 10.12A

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this "Agreement") is made as of February 25,
2015 by and between CENTURY CENTRE INVESTORS LLC, a Delaware limited liability
company ("Landlord"), and RING CENTRAL, INC., a Delaware corporation (“Tenant”).

 

RECITALS:

 

A.Pursuant to that certain Office Lease dated as of April 1, 2011 (the “Original
Lease”), by and between 1400 FASHION ISLAND LLC, a Delaware limited liability
company (“Original Landlord”), Landlord’s predecessor-in-interest as landlord
under the Original Lease, and Tenant, as amended pursuant to that certain First
Amendment to Lease dated August 28, 2011 by and between Original Landlord and
Tenant (“First Amendment”), as further amended by that certain Second Amendment
to Lease dated November 1, 2012 by and between Original Landlord and Tenant
(“Second Amendment”) and as further amended by that certain Third Amendment to
Lease dated March 19, 2014 by and between Original Landlord and Tenant (“Third
Amendment”), Tenant is leasing from Landlord Suites 700, 602 and 603 (the
“Premises”) in that certain office building commonly known as Century Centre II
located at 1400 Fashion Island Boulevard, San Mateo, California (the
“Project”).  The Original Lease, First Amendment, Second Amendment and Third
Amendment are referred to herein collectively as the “Lease”.  Capitalized terms
used herein but not otherwise defined shall have the meanings given to such
terms in the Lease.  

 

B.The Term of the Lease is scheduled to expire on May 31, 2017 (the “Scheduled
Expiration Date”), and the parties have agreed to terminate the Lease prior to
the Scheduled Expiration Date upon and subject to the terms and conditions
contained in this Agreement.

 

C.The Additional Premises Term with respect to Suite 310 previously expired and
Tenant has returned Suite 310 to Landlord in accordance with the Third
Amendment, so all references in this Agreement to “Premises” shall exclude Suite
310.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Effective Termination Date.  Effective as of 11:59 P.M. San Mateo time on
April 30, 2015 (the "Effective Termination Date") and subject to the conditions,
contingencies, covenants, representations, warranties, indemnities, releases and
other agreements contained in this Agreement, including, without limitation,
performance of the covenants set forth in Paragraph 5 below, and the provisions
of Paragraph 9 hereof, the Lease is hereby terminated as of the Effective
Termination Date and the Term of the Lease shall expire with the same force and
effect as if the Term was, by the provisions of the Lease, fixed to expire on
the Effective Termination Date rather than the Scheduled Expiration
Date.  Notwithstanding anything herein to the contrary, if the Conditions to
Effectiveness (defined in Paragraph 9 below) are not all satisfied on or prior
to the dates specified in Paragraphs 9(a) through 9(c), then this Agreement
shall automatically terminate and the Lease shall be deemed to have remained in
full force and effect as if this Agreement had not been entered into.

 

2.Release of Landlord.  Effective as of the Effective Termination Date, Tenant
hereby forever (a) remises, releases, quitclaims and surrenders to Landlord, its
successors and assigns, the Lease and all of the estate and rights of Tenant in
and to the Lease and the Premises, and (b) waives, and releases and discharges
Landlord and its past and present partners and affiliates, and their respective
past and present trustees, members, principals, beneficiaries, shareholders,
beneficial owners, partners, officers, directors, employees, mortgagee(s),
managers, representatives and agents, and their respective successors

--------------------------------------------------------------------------------

 

and assigns (collectively, the “Landlord Parties”) from, any and all claims,
demands or causes of action whatsoever, including, without limitation, any and
all rights, obligations, liabilities, indebtedness, breaches of contract,
breaches of duty or any relationship, acts, omissions, misfeasance, malfeasance,
debts, defenses, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, losses and expenses of every type,
kind, nature, description or character, and irrespective of how, why, or by
reason of what facts, whether heretofore or now existing, or that could, might,
or may be claimed to exist, of whatever kind or name, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, claimed or unclaimed,
whether based on contract, tort, breach of any duty, or other legal or equitable
theory of recovery, each as though fully set forth herein at length, arising or
accruing out of or in connection with the Premises or the
Lease.  Notwithstanding the foregoing, nothing contained herein shall release
Landlord from its obligations and agreements under this Agreement.

 

The foregoing release under this Paragraph 2 shall be subject to the Conditions
to Effectiveness all being satisfied on or prior to the dates specified in
Paragraphs 9(a) through 9(c) below; and the foregoing release shall neither be
effective nor survive the termination of this Agreement if the Conditions to
Effectiveness are not so satisfied.

 

3.Release of Tenant. Subject to the conditions subsequent set forth below in
this Paragraph 3 and the provisions of this Agreement, including but not limited
to Paragraph 9, (a) Landlord agrees to accept the surrender of the Lease and the
Premises from and after the Effective Termination Date, and (b) effective as of
the Effective Termination Date, Landlord waives, and releases and discharges
Tenant and its past and present partners and affiliates, and their respective
past and present trustees, members, principals, beneficiaries, shareholders,
beneficial owners, partners, officers, directors, employees, mortgagee(s),
managers, representatives and agents, and their respective successors and
assigns (collectively, the “Tenant Parties”) from, any and all claims, demands
or causes of action whatsoever, including, without limitation, any and all
rights, obligations, liabilities, indebtedness, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance, debts,
defenses, sums of money, accounts, compensations, contracts, controversies,
promises, damages, costs, losses and expenses of every type, kind, nature,
description or character, and irrespective of how, why, or by reason of what
facts, whether heretofore or now existing, or that could, might, or may be
claimed to exist, of whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, claimed or unclaimed, whether based
on contract, tort, breach of any duty, or other legal or equitable theory of
recovery, each as though fully set forth herein at length, arising or accruing
out of or in connection with the Premises or the Lease.  Notwithstanding the
foregoing, nothing contained herein shall release the Tenant Parties from their
respective obligations and agreements under this Agreement.

 

Notwithstanding the foregoing, nothing contained herein shall release Tenant
from its obligations under this Agreement.  

 

4.Waiver.  With respect to the releases set forth in Paragraphs 2 and 3 above,
the parties acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542 which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVE ALL
RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH HEREIN.

 

--------------------------------------------------------------------------------

 

Tenant and Landlord each specifically acknowledges that it has carefully
reviewed the provisions of this Agreement, including without limitation,
Paragraphs 2 and 4 hereof, and discussed their import with skilled legal
counsel, and further acknowledge that the provisions of Paragraphs 2 and 4 are a
material part of this Agreement.

 

 

__/s/ Clyde Hosein___________________

Tenant

  /s/ Caleb Brenneman______

Landlord

 

5.Certain Covenants.

a.Tenant covenants that, subject to the timely satisfaction of all Conditions to
Effectiveness, on or prior to the Effective Termination Date, it and all
subtenants and other persons claiming by, through or under Tenant shall (i)
completely vacate and surrender the Premises to Landlord free of all tenant
trade fixtures, furnishings and equipment, including Tenant Wiring, in broom
clean and good working order and condition, normal wear and tear excepted, (ii)
repair any damage caused by any such removal, (iii) remove the Freeway Sign (and
any other Tenant signs in the Premises or the Project), and (iv) make
commercially reasonable efforts to deliver all keys and access cards to the
Premises to Landlord or Landlord's designee.  Compliance with the requirements
of this Paragraph 5(a) is in lieu of, and not in addition to, any removal,
restoration or other surrender obligations under the Lease.

b.Tenant further covenants that Tenant shall continue to pay to Landlord all
unpaid amounts due and payable under the Lease allocable to Tenant’s tenancy for
the period up to the Effective Termination Date, as such amounts become due,
including, but not limited to, Monthly Rent, Additional Rent (including
escalations of Taxes and Operating Expenses) which accrue under the Lease
through the Effective Termination Date, including but not limited to any such
charges made in accordance with the Lease but not received by Tenant until after
the Effective Termination Date.  For the avoidance of doubt, the cost of any
vehicle valet service provided for the Premises shall be considered an amount
due and payable under the Lease.  As valet costs are passed-through to Tenant
based on use and due and payable in arrears, the amount owed by Tenant for valet
service for the month of April 2015 will not be known until after the Effective
Termination Date.  In light of the foregoing, Tenant agrees to pay to Landlord,
within ten (10) days after receipt of an invoice therefore, an estimate of April
2015 valet costs allocable to Tenant, which shall be calculated based upon the
cost of Tenant’s average daily valet usage during the months of January,
February and March 2015, multiplied by the number of days in the month of April
for which valet service is made available.  In the event that the actual amount
owed by Tenant for valet services for the month of April 2015 varies from the
amount paid by Tenant pursuant to the immediately preceding sentence, Landlord
and Tenant agree to reconcile the difference by payment within thirty (30) days
of the Effective Termination Date.  

 

c. Tenant hereby further covenants to indemnify, defend and hold harmless the
Landlord Parties from any and all claims, demands or causes of action whatsoever
that may be incurred or suffered by, or brought against any of the Landlord
Parties, by reason of or as a result of Tenant’s gross negligence, fraud or
willful misconduct prior to the Effective Termination Date.

 

d.Landlord hereby covenants to indemnify, defend and hold harmless the Tenant
Parties from any and all claims, demands or causes of action whatsoever that may
be incurred or suffered by, or brought against any of the Tenant Parties, by
reason of or as a result of Landlord’s gross negligence, fraud or willful
misconduct prior to the Effective Termination Date.

 

e.Landlord confirms that the amount of Tenant’s Security Deposit is Two Hundred
Ninety-Eight Thousand Ninety-Eight and 65/100ths Dollars ($298,098.65), and that
Landlord presently knows of no reason why the Security Deposit should not be
returned in full to Tenant after Tenant

--------------------------------------------------------------------------------

 

surrenders the Premises in accordance with this Agreement.  Landlord covenants
to return the Security Deposit to Tenant within twenty (20) days after the
Effective Termination Date, subject only to Landlord’s right to deduct from the
Security Deposit for loss, damage and costs that Landlord suffers or that
Landlord reasonably estimates it will suffer as a result of Tenant’s breach
within twenty (20) days after the Effective Termination Date of any covenant set
forth in Section 5(a)(i), (ii) and (iii) below and/or Tenant’s failure on or
prior to such date to timely pay any amounts due pursuant to Section 5(b)
above.  If Tenant maintains possession of the Premises beyond the Effective
Termination Date, Landlord’s obligation to return the Security Deposit to Tenant
shall be extended by the number of days which Tenant maintains possession of the
Premises past the Effective Termination Date.

 

Notwithstanding anything to the contrary contained in this Agreement, including
but not limited to Paragraphs 3 and 4 hereof, Tenant’s obligation to comply with
and perform Tenant’s covenants under this Agreement shall survive the
termination of the Lease and remain as post-Effective Termination Date
covenants.

6.Representations and Warranties.  Tenant represents and warrants, as of the
date hereof and as of the Effective Termination Date, that: (a) Tenant is the
owner of all of the Tenant's interest in the Lease; (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Lease or Tenant's
interest therein; (c) no other person or entity has an interest in Tenant’s
interest in the Lease; (d) there are no outstanding contracts for the supply of
labor or material and no work has been done or is being done in, to or about the
Premises which has not been fully paid for and for which appropriate waivers of
mechanic's liens have not been obtained; (e) Tenant is duly formed, validly
existing and in good standing under the laws of the State of California; (f)
Tenant has the capacity, power and authority to enter into this Agreement, and
Tenant’s representatives are duly authorized to execute and deliver this
Agreement on behalf of Tenant, and generally to perform Tenant’s obligations
hereunder; (g) this Agreement does not and, at the Effective Termination Date,
will not violate any provision of any agreement or judicial order to which
Tenant is a party or to which Tenant is subject or otherwise bound; and (h)
Tenant has (i) not made a general assignment for the benefit of creditors, (ii)
filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Tenant’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Tenant’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Tenant’s assets, (vi) admitted in writing its inability to pay its debts
as they come due, or (vii) made an offer of settlement, extension or composition
to its creditors generally.

Landlord represents and warrants, as of the date hereof and as of the Effective
Termination Date, that: (a) Landlord is the owner of all of the landlord’s
interest in the Lease; (b) Landlord has not made any disposition, assignment,
sublease or conveyance of the Lease or landlord’s interest therein (except with
respect to Landlord’s lenders); (c)  no other person or entity has an interest
in Landlord’s interest in the Lease; (d) Landlord is duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in and in good standing under the laws of the State of
California; (e) Landlord has the capacity, power and authority to enter into
this Agreement, and Landlord’s representatives are duly authorized to execute
and deliver this Agreement on behalf of Landlord and generally to perform
Landlord’s obligations hereunder.  

 

The foregoing representations and warranties shall be deemed to be remade by
Tenant and Landlord in full as of the Effective Termination Date.

 

7.Confidentiality.  Tenant hereby acknowledges and agrees that neither Tenant
nor any of the other Tenant Parties shall disclose any matters set forth in this
Agreement, or disseminate or distribute any information concerning the terms,
details or conditions hereof, to any person, firm or entity without obtaining
the express written consent of Landlord; provided, however, that the foregoing
prohibition shall not apply to (a) disclosures to its attorneys provided that
such parties are informed of the confidential nature of the terms and conditions
of this Agreement, and, provided further, that such parties are directed to
treat such terms and conditions as confidential, or (b) disclosures required by
any applicable law or regulation

--------------------------------------------------------------------------------

 

and, in such event, the disclosing party shall disclose only the specific
matters set forth in this Agreement as are required by law.  Landlord
acknowledges that Tenant’s shares are publicly traded, that Tenant previously
filed a notice with the Securities and Exchange Commission (“SEC”) identifying
the Lease as a material transaction, and that Tenant intends to make a further
filing with the SEC upon execution of the Agreement (which filing may include a
copy of this Agreement).  Notwithstanding any contrary provision of the Lease or
this Agreement, Landlord approves such further filing by Tenant.

 

8.Miscellaneous.

 

a.Voluntary Agreement.  The parties have read this Agreement and the releases
contained in it, and on advice of counsel they have freely and voluntarily
entered into this Agreement.

b.Attorneys’ Fees.  Each party shall bear their own attorneys’ fees and costs
incurred in connection with the preparation and negotiation of this
Agreement.  If either party commences an action against the other party arising
out of or in connection with this Agreement, the prevailing party shall be
entitled to recover from the losing party reasonable attorneys’ fees and costs
of suit.

c.Successors.  This Agreement shall be binding upon and inure to the benefit of
parties and their respective successors, heirs, representatives, assigns and
related entities.

d.Counterparts; Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be a duplicate original, but
all of which together shall constitute one and the same instrument.  The parties
hereby agree that the facsimile signatures shall be binding upon the parties to
this Agreement.

e.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

f.Additional Documents.  Each of the parties hereto specifically agrees to
execute such other and further instruments and documents, as may be reasonably
required to effectuate the terms, conditions and objectives of this Agreement.

g.Entire Agreement.  This Agreement constitute the entire understanding of the
parties hereto with respect to the specific subject matter hereof, and
supersedes all prior agreements, understandings, discussions, statements and
negotiations of the parties relating to the specific subject matter herein
contained.

h.Authority.  Each person signing this Agreement on behalf of the respective
parties represents and warrants that he or she has the capacity and is
authorized to execute and deliver this Agreement, and that this Agreement will
thereby become binding upon such party, respectively.

i.Headings and Titles.  The headings and titles to the Paragraphs of this
Agreement are for convenience only and shall have no effect on the
interpretation of any part of this Agreement.

j.WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY PRESENT OR FUTURE MODIFICATION HEREOF OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO,

--------------------------------------------------------------------------------

 

IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO CONSENTS TO
THE JURISDICTION OF ANY FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA,
HAVING VENUE IN SAN MATEO COUNTY.

k.ADVICE OF COUNSEL.THE PARTIES REPRESENT AND DECLARE TO EACH OTHER THAT THEY
HAVE CAREFULLY READ THIS AGREEMENT AND KNOW THE CONTENTS THEREOF, AND THAT THEY
SIGN THE SAME FREELY AND VOLUNTARILY.  EACH OF THE SIGNATORIES HERETO WARRANTS
AND REPRESENTS THAT THEY ARE EXECUTING THIS AGREEMENT AFTER HAVING RECEIVED FULL
LEGAL ADVICE AS TO THEIR RESPECTIVE RIGHTS FROM THEIR ATTORNEYS.  THIS AGREEMENT
IS THE PRODUCT OF NEGOTIATIONS AND PREPARATION BY AND AMONG EACH PARTY HERETO
AND HIS, HER OR ITS RESPECTIVE COUNSEL.  THEREFORE, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT SHALL NOT BE DEEMED PREPARED OR
DRAFTED BY ONE PARTY OR ANOTHER AND SHALL BE CONSTRUED ACCORDINGLY.

l.Notwithstanding anything to the contrary contained herein, any provisions of
the Lease which expressly state that they survive a termination of the Lease,
shall survive the termination of the Lease hereunder.

m.Notwithstanding anything to the contrary in this Agreement, Tenant hereby
agrees that recovery against Landlord or any Landlord Party for any breach or
other action arising out of this Agreement shall be limited to Landlord’s
interest in the Project or the proceeds from any disposition of such interest.

9.Conditions to Effectiveness.  Notwithstanding anything in this Agreement that
may be construed to the contrary, this Agreement shall not be effective and
shall not be binding upon Landlord and Tenant unless:

 

a.the current mortgagee for the Building (the “Lender”) approves in writing this
Agreement and the transactions contemplated hereby on or before March 30,
2015;  

 

b.a valid and effective lease, absent conditions either precedent or subsequent
to its effectiveness (except only the entering into of this Agreement) has been
entered into, on or before February 28, 2015, for Suite 700 pursuant to which
Asurion Corporation or other party agrees to lease Suite 700 from Landlord; and

 

c.on the Effective Termination Date Tenant is not in default under the Lease
beyond any applicable notice and cure period.

 

In the event that any of the conditions set forth in this Paragraphs 9(a), 9(b)
and 9(c) (collectively, “Conditions to Effectiveness”) are not satisfied to the
reasonable satisfaction of Landlord by the dates specified above, then Landlord
shall so notify Tenant in writing (the “Cancellation Notice”), and upon Tenant’s
receipt of such Cancellation Notice,  (i) this Agreement shall thereupon
terminate, and (ii) the Lease shall remain in full force and effect as if this
Agreement had not been entered into by the parties hereof.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

Tenant:

 

RINGCENTRAL, INC.,

a Delaware corporation

 

 

By:_/s/ Clyde Hosein ____________________

Name:   Clyde Hosein      _________________

Title:   EVP and CFO       _________________

 

 

By:__/s/ Mitesh Dhruv ___________________

Name:  Mitesh Dhruv ____________________

Title:  VP Finance and Controller  __________

 

 

Landlord:

 

CENTURY CENTRE INVESTORS, LLC,

a Delaware limited liability company

 

By:CENTURY COMMONWEALTH, LLC,

a Delaware limited liability company

Its:Managing Member

 

 



By:__/s/ Caleb Brenneman_______________

Name:  Caleb Brenneman________________

Title:_VP & Secretary___________________




--------------------------------------------------------------------------------

 

Certificate of Tenant

 

I, Bruce Johnson, Assistant Secretary of Tenant, hereby certify that the
officers executing the foregoing LEASE TERMINATION AGREEMENT on behalf of Tenant
is/are duly authorized to act on behalf of and bind the Tenant.  

 

 

 

Date: 2/25/15_________/s/ Bruce Johnson___________